
	
		II
		111th CONGRESS
		2d Session
		S. 3401
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Mr. Burr (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the use of unobligated discretionary
		  stimulus dollars to address AIDS Drug Assistance Program waiting lists and
		  other cost containment measures impacting State ADAP programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Addressing Cost Containment
			 Measures To Ensure the Sustainability and Success of ADAP
			 Act or the ACCESS ADAP Act.
		2.AIDS drug
			 assistance programs
			(a)TransferThere shall be transferred to the Secretary
			 of Health and Human Services, $126,000,000 from discretionary amounts
			 appropriated under the American Recovery and Reinvestment Act (Public Law
			 111–5) that remain unobligated, to be used by the Secretary in fiscal year 2010
			 to provide assistance in reducing AIDS Drug Assistance Program (under section
			 2616 of the Public Health Service Act (42 U.S.C. 300ff–26)) waiting lists and
			 to address other cost containment measures that State AIDS Drug Assistance
			 Programs implement after January 1, 2009. Amounts transferred under this
			 section shall be used by States in a manner consistent with their State AIDS
			 Drug Assistance Program.
			(b)AllocationsIn
			 allocating funds transferred under subsection (a), the Secretary of Health and
			 Human Services shall—
				(1)give special
			 consideration to both the total scope, and the basis, of a State's AIDS Drug
			 Assistance Program needs, including the total number of patients on a waiting
			 list, eligibility requirements, and other cost containment measures implemented
			 by a State's AIDS Drug Assistance Program; and
				(2)ensure that funds
			 shall only be used to provide treatments to individuals who were eligible to
			 participate in the State AIDS Drug Assistance Program on the date of enactment
			 of this Act.
				
